Citation Nr: 0117922	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  97-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for service-connected myositis of the 
lumbosacral spine.

2.  Entitlement to an increased evaluation for varicose veins 
of the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from September 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.

Under 38 C.F.R. § 19.31 (2000), a supplemental statement of 
the case must be furnished to an appellant when additional 
pertinent evidence is received after a statement of the case 
or supplemental statement of the case has been issued.  See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (2000).

The Board notes that subsequent to the August 1997 
supplemental statement of the case, which lists the two 
increased rating issues on appeal, additional pertinent 
evidence has been associated with the claims file.  This 
evidence includes VA outpatient and examination reports.  
Significantly, however, the RO has not issued a supplemental 
statement of the case to the veteran with respect to this 
evidence.  This must be done before the Board may address 
these issues on appeal.  

Moreover, the rating criteria for varicose veins have changed 
during the pendency of this claim, and since the last 
supplemental statement of the case was issued.  The change 
was effective January 12, 1998. 62 Fed. Reg. 65219 (1997) as 
amended 63 Fed. Reg. 37779 (1998).  Consequently, the RO must 
consider the older and the newer rating criteria to determine 
which are more advantageous to the appellant, Karnas, 1 Vet. 
App. 308, mindful that regardless of which criteria benefit 
the appellant more, the newer criteria may not apply prior to 
their effective date.  38 U.S.C.A. § 5110(g) (West 1991); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997). 

Furthermore, according to a March 1999 VA examination report, 
a VA physician, who performed an examination of the veteran's 
low back and varicose veins of the left leg, indirectly 
raised the issue of entitlement to a total rating based on 
individual unemployability.  In other words, the physician 
specifically noted in the March 1999 report for varicose 
veins, that the veteran's disabilities preclude the veteran 
from obtaining substantial employment.  The physician, 
however, did not specifically cite which disabilities.  It is 
unclear to the Board whether the physician means to say that 
the veteran's service-connected varicose veins of the left 
leg and myositis of the lumbosacral spine prevent him from 
working, as opposed to all of his disabilities (to include 
the service-connected and nonservice-connected disabilities).  
the issue of entitlement to a total rating based on 
individual unemployability is referred to the RO for 
appropriate action.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claims.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the 
application of all pertinent Diagnostic 
Codes should be considered, and all other 
applicable VA regulations should be 
specifically discussed.  The RO should 
also ensure that all development 
requested by the Board has been completed 
in full, to the extent possible.  If not, 
corrective action should be taken.  

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected myositis of the lumbosacral 
spine and varicose veins of the left leg.  
After obtaining any necessary consent, 
the RO should request copies of any 
records that have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

4.  The RO should consider whether 
additional examinations are warranted for 
the myositis of the lumbosacral spine, 
the left leg varicose veins, and total 
unemployability.  If the RO determines 
that additional examinations are not 
warranted, it should proceed to 
instruction number 5 below. 

a)  If the RO determines that 
examinations are warranted, then it 
should make the appropriate 
scheduling arrangements and 
appropriately notify the veteran.  
All necessary tests and studies with 
respect to the veteran's myositis of 
the lumbosacral spine and varicose 
veins of the left leg, including any 
other special examinations deemed 
warranted, should be conducted, and 
all findings should be reported in 
detail.  Moreover, the extent of any 
functional loss of the lumbosacral 
spine due to weakened movement, 
excess fatigability, incoordination, 
or pain on use should be noted.  The 
examiner should state whether any 
pain claimed by the veteran is 
supported by adequate pathology and 
evidenced by his visible behavior.  
Any additional impairment on use 
should be described in terms of the 
degree of additional range-of-motion 
loss.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner(s) 
should comment on the impact of the 
veteran's disabilities on his 
ability to obtain and maintain 
substantially gainful employment.  
The claims file must be made 
available to and reviewed by the 
examiner(s).

5.  Based on the evidence obtained as a 
result of the foregoing instructions, the 
RO must next readjudicate the issue of 
entitlement to an increased evaluation 
for myositis of the lumbosacral spine 
evaluated as 40 percent disabling, 
considering (if applicable) 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2000); and DeLuca.  The RO 
must also readjudicate the issue of 
entitlement to an increased evaluation 
for varicose veins of the left leg 
evaluated as 10 percent disabling, 
considering the former and current 
criteria for evaluating varicose veins.  
38 C.F.R. § 4.104, Diagnostic Code 7120.

6.  If the benefits sought on appeal 
remain denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (2000) are met.

7.  If it is determined that the veteran 
does not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
consider whether the veteran nevertheless 
meets the criteria for a determination of 
"unemployability" under 38 C.F.R. § 
3.321(b)(2) (2000).

8.  If any action taken is adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case, to include a summary of 
relevant evidence and a citation and 
discussion of applicable laws and 
regulations.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims are returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




